Per Curiam.

Appellant argues that R. C. 4511.99(F) is a general law, as contemplated by Section 3, Article XVIII, Constitution, with which municipal police legislation (Section 2133.99, Columbus City Code) must not conflict, and that the Columbus penalty ordinance must fall because it is substantially in conflict with R. C. 4511.99(F).
It is further argued by appellant that R. C. 4511.06, which provides for the uniform application and precedence of traffic laws, has as its purpose the creation of a uniform traffic law throughout Ohio and requires uniform application of R. C. 4511.99(F) as a general law, thus invalidating the Columbus penalty ordinance.
Under the holdings of this court in Struthers v. Sokol (1923), 108 Ohio St. 263; Youngstown v. Evans (1929), 121 Ohio St. 342; and West Jefferson v. Robinson (1965), 1 Ohio St. 2d 113, R. C. 4511.99(F) and 4511.06 are not general laws, as that term is used in Section 3, Article XVIII of the Ohio Constitution.
Accordingly, the penalty provision of the Columbus ordinance, Section 2133.99(c), is not in conflict with general laws.
On authority of the Struthers, You/ngstown and West Jefferson cases, the judgment of the Court of Appeals is affirmed.

Judgment affirmed.

O’Neill, C. J., Herbert, CorrigaN, SterN, Celebrezze, V. BrowN and P. BrowN, JJ., concur.